Mr. Chief Justice Cartter
dissenting:
The able manner.in which the opinion of the majority of the court has been presented, almost persuades me to waive my own convictions, especially when my brothers are reinforced by the opinion of the Supreme Court of the United States. But inasmuch as the judgment in this case and in the case before the Supreme Court is predicated of matter of fact, and matter of fact alone, I must still entertain my own convictions. I do not know but that, if I determined this case solely upon the opinions of the witnesses, I might be led into doubt. But that is not the only element of judgment in this case ; although if it were, different conclusions might very well be drawn from those opinions by different minds. I agree that the conditions and circumstances of *111these witnesses, and of the subject they are testifying to, are substantially the same in the case determined by the Supreme Court of the United States and the case now before us. Nevertheless, it seems to me that the principal feature of this case, at least, has been entirely ignored, and that feature, which to my mind overshadows all the opinions of witnesses, has led me to the conclusion that this old man did not do this thing intelligently.
I find here an estate distributed where it ought not to be, a thing which never transpires without a reason for it. I find an estate taken from two daughters and one son and placed in the lap of a fourth child. No father ever does that without cause ; and it constitutes a large element with me in forming my judgment. Juries always look for an explanation where there is a diversion of the estate, as in this case. The law, too, demands an explanation; for while it recognizes the power of the father to disinherit his children, it also seeks his reason for doing it.
Now, here was a man of great thrift and vigor of intellect, a successful man in the accumulation of wealth. Then for twelve years he becomes an habitual drunkard. No man can for twelve years be daily and constantly drunk without having his mind affected. Half that time is generally sufficient to destroy the intellect, where'there is no limit to one’s potations, and this old man — the owner and accumulator of this estate — -never observed a limit either in quantity or in quality. His debaucheries were in the lowest doggeries of the town. Worth $150,000, with a respectable family and a faithful wife, he died in a hog pen of vice, degraded and demoralized by the excesses of intemperance.
With the co-operation of his wife he had reared a respectable family. He had them well domiciled in a respectable portion of the city, surrounded by all the comforts of a home. Yet, without a cause, he left that home and family to go down into the gutters of the city. He could not have made his demoralization more conspicuous had he wished to.
These facts are quite as potent with me as the opinions of witnesses. It is a picture of his mental condition during *112these years ; and no philosopher of the mind should shut his eyes to it. The case is overshadowed with it. From being a conservative, diligent, discriminating, astute business man, up early and late, always watchful of his interest, always accumulating, he becomes utterly reckless and heedless of everything. He is found staggering around a low rum-shop, helping a woman of bad character to sell whisky at three cents a drink. Up to that time the energies of this man’s whole life had been employed in gathering this large property together. Men in their right minds do not change their characters in this way so suddenly. Men who have formed habits of business do not transform themselves in this way without a cause. No man with a mind in a well-balanced condition, no man not utterly demoralized, would do this.
I do not think that young Allison exercised any very extreme imposition upon his father, at least I have seen no evidence of it; but my mind is not all governed by that consideration. I dissent because I have been impressed with these features of this case, and they have brought me to the conclusion that this old man, in these last years of his life, was demented and unfit for business, and I cannot get rid of that conviction.